Hill, J.
Under the provisions of the act of 1878 (Acts 1878-9, p. 91), “the State House and square, and the executive mansion and premises, and the penitentiary square and appurtenances, at Milledgeville, are hereby committed and loaned to the trustees of the University of Georgia,” for the purposes stated in the act. The trustees were authorized to organize “on the above-named property, or part thereof,” the “Middle Georgia Military and Agricultural College,” which should be “a department of the University of Georgia.” Section 3 of the act provided that tuition in the college should be free to all white males and females, provided a matriculation and library fee not exceeding ten dollars might be exacted, and grades of scholarship might be prescribed by the faculty under the direction of the trustees, as conditions of admission, etc. Under the act of 1887 (Acts 1887, p. 821), the Mayor and Aldermen of the City of Milledgeville were authorized and *542empowered to submit to the qualified voters of the city the question of taxation for the support of “the Middle Georgia Military and Agricultural College and Eddy School,” to levy and collect taxes therefor, etc. Later the legislature (Acts 1889, p. 10, section 5) appropriated the “Executive Mansion” and its grounds, containing two acres, and the land and buildings known as the “Penitentiary Square,” containing twenty acres, for the purposes and benefit of the Girls’ Normal and Industrial College. Under the act of 1890 (Acts 1890, p. 345, sec. 63), providing a new charter for the City of Milledgeville, it was provided that the Mayor and Aldermen shall have power and authority to make such annual appropriation as they may deem necessary for the support of the “Middle Georgia Military and Agricultural College . . located in said city, and for the support of such school system as may be established in lieu of said school and college, or in addition thereto,” etc.
In 1920 (Acts 1920, p. 153), the legislature passed an act “to give additional powers and authority to the local board of trustees of the Georgia Military College, formerly the Middle Georgia Military and Agricultural College, at Milledgeville, Georgia.” Under the above-recited act the local board of trustees were authorized “to determine the policy and shape the conduct of said college; and the said local board shall have authority to appoint a treasurer who shall receipt, hold and disburse the funds of said school. Said board shall have authority to fix compensation of all officers of the board, the professors, teachers, and employees of same, receive donations, bequests, and contributions to said institution; to sign, execute, and deliver in the name of said college all bonds that may be required of said college or its officers, or said trustees; to execute and deliver in the name of said college all contracts that may be needed or necessary; and to borrow money, execute and deliver the notes of said college, and to secure the same; and generally to do any and everything usual or necessary in the administration of said school, or arises in the management and progress of the institution.” In 1922 (Acts 1922, p. 110), the legislature passed an act to provide a local board of trustees for the Georgia Military College, and to prescribe the manner of electing members of the board, to fix their term of office; . . to define their powers and duties, and upon their election and qualifi*543cation that the then existing board be abolished, etc. It was provided in the act that “the board of trustees of Georgia Military College shall have the right to elect all teachers and other employees of said Georgia Military College, and fix their compensation.” It was further provided that the legal title to all the property of the Georgia Military College then in its possession, or thereafter to be acquired, should be in the corporate body “herein-before created,” and “the officers of said corporation hereinbefore provided for shall take care to provide for the protection, insurance, and safeguarding of all of said property.”
Under the facts stated in question 2 propounded by the Court of Appeals, we are of the opinion that the Georgia Military College is a public institution of educational character falling within the meaning of the decision in the case of Hightower v. Slaton, 54 Ga. 108 (21 Am. R. 273), which held in effect that the salary of a teacher employed by the board of education of the City of Griffin, was not subject to process of garnishment. And see, to the same effect, Born v. Williams, 81 Ga. 796 (7 S. E. 868). The case of Bates v. Bates, 74 Ga. 105, 106, is distinguishable from the cases cited above and from the present case. The mere fact that some out-of-town pupils attended this college, paid tuition and a matriculation fee, etc., would not render the school a private institution. . Other headnotes require no elaboration.

All the Justices concur.